Whitfield, J.,
delivered the opinion of the court.
The ‘ ‘ marking ’ ’ the indictment filed, dating it, and signing the entries on it, by the clerk, are made, by § 1316 of code of 1892, the exclusive “legal evidence of the finding and presentation of the indictment. ’ ’ This was not done in this case, at the term at which the alleged indictment was found. Ita lex soripta est. The demurrer should have been sustained.
Judgment reversed, indictment quashed and cause remanded. Appellant will be held to answer such new indictment as the grand jury may prefer against him.